Citation Nr: 0404639	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO confirmed and continued a 30 percent evaluation 
for PTSD.

In correspondence dated in April and May 2002, the veteran 
indicated that he is seeking service connection for frostbite 
residuals.  This issue has not been developed for appellate 
review.  Accordingly, it is referred to the RO for any action 
deemed appropriate.

A hearing was held in November 2002 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.  


For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After the RO had certified the claims file to the Board, the 
veteran, in January 2004, forwarded addition VA medical 
records to the Board.  However, he did not waive initial RO 
consideration of these records.  The RO must be given the 
opportunity to consider these records.

A review of the record shows that the last VA psychiatric 
examination, specifically for the purpose of evaluating the 
veteran's psychiatric disorder, was performed in 


August 2001 by a physician and specialist in psychiatry.  The 
examiner assigned a GAF score of 55-60, to reflect moderate 
impairment from PTSD.  The examination report is based on a 
detailed review of the claims file and includes a discussion 
of social and employment history, as well as mental status 
findings pertaining to multiple indices of mental 
functioning.  


The additional medical records from VA, which the veteran 
sent to the Board, include a January 2004 report of an 
individual psychotherapy session with a psychiatric nurse 
practitioner.  There is no reference in the report that the 
clinician reviewed the veteran's claims file.  Her report 
mentions the veteran's history and presenting complaints.  
However, it does not record mental status findings, e.g., 
sensorium, concentration, speech production, or reality 
contact.  A current Global Assessment of Functioning (GAF) 
score was not assigned, but the clinician's report indicates 
that she had most recently assigned the veteran a GAF score 
of 50 on April 12, 2002.  A GAF score of 50 reflects serious 
impairment from PTSD.  An April 12, 2002 report of a 
psychotherapy session consists of one brief paragraph about 
the veteran's self-report of mood and sleep pattern and 
provides no mental status findings.  

In all, the most recent mental status evaluation of January 
2004 is insufficient for purposes of evaluating the veteran's 
PTSD.  The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  This must be done in this 
case.


Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  And the examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain what 
the score means.  The claims folder and a 
copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

2.  Review the report of the VA 
psychiatric examiner to ensure it 
provides the information requested.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




